Citation Nr: 1628208	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  10-26 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for pes planus with plantar fasciitis, rated 10 percent disabling prior to September 2, 2015.

2.  Entitlement to an increased rating for degenerative disc disease, lumbar spine, currently rated 20 percent disabling.

3.  Entitlement to an increased rating for radiculopathy, right lower extremity, rated 10 percent disabling.

4.  Entitlement to an increased rating for radiculopathy, left lower extremity, rated 10 percent disabling.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to September 2007.

These matters come to the Board of Veterans' Appeals (Board) from a January 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which assigned a 10 percent disability rating for pes planus with plantar fasciitis, effective October 31, 2008, and decreased the rating assigned for degenerative disc disease, lumbar spine, to 20 percent effective October 27, 2008.  [The Board notes that 38 C.F.R. § 3.105(e) (2014) is inapplicable to this reduction as the Veteran's combined rating remains at 80 percent and this reduction did not result in the reduction of compensation payments.]  A notice of disagreement was filed in November 2009, a statement of the case was issued in April 2010, and a substantive appeal was received in June 2010.  

The Veteran testified at a Board hearing in April 2015; the transcript is of record.  See 04/22/2015 VBMS entry, Hearing Testimony.  

These matters were remanded in July 2015.  

In an August 2015 rating decision, the RO assigned separate 10 percent disabling ratings to radiculopathy, right and left lower extremities, associated with his degenerative disc disease, lumbar spine, effective September 24, 2013.  The Board has taken jurisdiction of such ratings, as they are part and parcel of his lumbar spine disability.

In a December 2015 rating decision, the RO assigned a 50 percent disabling rating to pes planus, effective September 2, 2015.  Such rating constitutes the maximum schedular rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2015), and there are no applicable alternate codes referable to the feet that offer a higher rating.  Therefore, this issue, on a schedular basis, is no longer in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).  The Board will address extraschedular considerations below.

In a May 2016 statement the Veteran asserts entitlement to an effective date of October 31, 2008 for assignment of a 50 percent evaluation for pes planus.  As this is within the rating period on appeal, such issue is for implicit consideration in the rating evaluation undertaken in this decision.

The issues of entitlement to increased ratings for degenerative disc disease, lumbar spine, and radiculopathy, bilateral lower extremities, are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  VA will notify the Veteran if any further action is required on his part.


FINDINGS OF FACT

1.  For the period prior to January 6, 2012, bilateral pes planus with plantar fasciitis was not manifested by a severe disability with objective evidence of marked deformity, pain on manipulation and use accentuated, indications of swelling on use, or characteristic callosities.

2.  For the period from January 6, 2012, bilateral pes planus with plantar fasciitis was manifested by pain on manipulation and use accentuated and extreme tenderness of plantar surfaces of the feet.  


CONCLUSIONS OF LAW

1.  For the period prior to January 6, 2012, the criteria for the assignment of a disability rating in excess of 10 percent for bilateral pes planus with plantar fasciitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5276, 5284 (2015). 

2.  For the period from January 6, 2012, the criteria for a 50 percent rating for bilateral pes planus with plantar fasciitis have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5276, 5284 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In November 2008, notice was issued to the Veteran with regard to his increased rating claim.  Such notice provided information as to what evidence was required to substantiate the increased rating claim, of the division of responsibilities between VA and a claimant in developing an appeal, and the type of information and evidence needed to establish an effective date.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, to include substantial compliance with the July 2015 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The paperless claims file contains the Veteran's VA and private treatment records.  In August 2015, the correspondence was issued to the Veteran requesting that he complete releases with regard to T.M., DPM, P.L., M.D., and C.T.S.S.C.  The Veteran did not complete the releases and the Board finds that no further attempts are required.  38 C.F.R. § 3.159(c)(1).  The Board has perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

Pertinent to the instant appeal, the Veteran underwent VA examinations in October 2008, January 2012, and August 2015.  The Board finds that such examination reports collectively are thorough and contain sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).





Increased rating

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

For the period from October 31, 2008 through September 1, 2015, the Veteran's bilateral pes planus has been rated 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5276, a 10 percent disability rating is assigned for pes planus (flat foot acquired), regardless of whether the condition is unilateral or bilateral, where there is evidence of moderate symptoms with the weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, pain on manipulation and use of the feet.  A 20 percent disability rating for unilateral pes planus or a 30 percent disability rating for bilateral pes planus is assigned where there is a severe condition with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indications of swelling on use, characteristic callosities.  A 30 percent disability rating for unilateral pes planus or a 50 percent disability rating for bilateral pes planus requires a pronounced condition manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, severe spasm of the tendon Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Based upon the evidence of record, the Board finds that a disability rating in excess of 10 percent is not warranted for the period prior to January 6, 2012, and a 50 percent rating is warranted from January 6, 2012.  

Specifically, the December 2008 VA examination report reflects subjective complaints of pain with weakness, stiffness, swelling, and lack of endurance.  There were complaints of increased pain in the morning or with prolonged standing easing with rest.  On objective examination, the feet were bilaterally symmetrical with normal appearance, with no showing of callosities, breakdown, or unusual shoe wear pattern that would indicate abnormal weight bearing; there were no skin or vascular changes.  The Veteran's gait was normal, albeit with palpable tenderness in the plantar surface of both feet.  There was no change in motion upon repeated and resisted testing of the ankles and toes and no additional limitation was noted.  In sum, the examination report does not show marked deformity, severe pes planus, swelling on use, or characteristic callosities.  Likewise, marked pronation, extreme tenderness of plantar surfaces, marked inward displacement and severe spasm of the tendon Achilles on manipulation is not shown on objective examination.  The treatment records on file also do not reflect manifestations that would support a higher rating.  Thus, there is no basis for the assignment of a rating in excess of 10 percent per Diagnostic Code 5276 for the period prior to January 6, 2012.

For this period, while the Veteran has complained of pain with weakness, stiffness, swelling, and lack of endurance, the 10 percent rating compensates him for his pain and any functional loss associated with his disability.  His gait was normal and there was no weakness shown on examination.  There was no functional impairment noted during any flare-ups.  The Board finds that 38 C.F.R. §§ 4.40, 4.45 and 4.59 do not provide a basis for an increased rating for any period contemplated by this appeal.  See DeLuca, 8 Vet. App. at 204 -07.  

On January 6, 2012, the Veteran was afforded a VA examination, which reflects pain on manipulation and use accentuated, and extreme tenderness of plantar surfaces of the feet not improved by orthopedic shoes or appliances.  There were no objective findings of marked deformity, swelling on use, or characteristic callosities, nor marked pronation, marked inward displacement and severe spasm of the tendo achillis on manipulation.  The Veteran reported constant pain with medications having a poor effect.  He reported wearing orthotic inserts with double socks.  Private treatment records reflect that he has had steroid injections in his feet.  While the Veteran's disability does not meet all of the criteria contemplated by a 50 percent rating, the Board finds that based on such objective findings the Veteran's pes planus nearly approximates the criteria for a 50 percent rating.  Moreover, the August 2015 VA examination report showed pain on manipulation and use accentuated, characteristic callouses, and swelling on use with extreme tenderness of plantar surfaces of the feet.  Thus, affording the Veteran the benefit of the doubt, the Board finds that the pes planus with plantar fasciitis warrants a 50 percent rating from January 6, 2012.  These manifestations are not shown in the medical record prior to January 6, 2012, thus there is no basis for assigning the 50 percent rating prior to this date.

Extraschedular considerations

The Board must also determine whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are adequate.  Evaluations in excess of those assigned is provided for certain manifestations of the service-connected disability, but the medical evidence reflects that those manifestations are not present with regard to the issue addressed above.  Additionally, the diagnostic criteria discussed hereinabove adequately describes the severity and symptomatology of the various aspects of the Veteran's disorder.  The current rating discussed hereinabove is adequate to fully compensate the Veteran for his symptoms.  

The Veteran and his representative have not alleged during the appeal period that such evaluations are inadequate for distinct symptomatology nor have they stated that such symptomatology is additionally exceptional in some way or manifests itself in an otherwise unusual disability picture. 

The Board finds that diagnostic criteria is adequate for the service-connected disability.  Indeed, there is no indication that the Veteran experiences symptoms that are outside the range of that contemplated by the relevant diagnostic code.  Accordingly, referral for extraschedular consideration is not for application here.  

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The evidence of record reflects that the Veteran is in employed in a full-time capacity and that a claim for entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised.


ORDER

For the period from October 31, 2008 to January 5, 2012, entitlement to a disability rating in excess of pes planus with plantar fasciitis is denied.

For the period from January 6, 2012, entitlement to a disability rating of 50 percent for pes planus with plantar fasciitis is granted.


REMAND

Initially, the Board notes that the Veteran's lumbar spine appeal stems from the RO scheduling the Veteran for a VA examination in October 2008 to assess the severity of his condition, rather than the Veteran filing a claim for compensation.  To date, the RO has not issued appropriate VCAA notice regarding this issue.  Remand is necessary for issuance of proper notice.  

On August 12, 2015, the Veteran underwent a VA examination with a nurse practitioner to assess the severity of his lumbar spine disability.  Flexion was to 70 degrees, and bilateral lateral flexion and rotation were normal.  He refused to attempt extension due to complaints of pain.  The examiner commented that the above findings may represent a learned behavior pattern in the setting of chronic pain or sub-optimal effort as noted with muscle strength testing.  He was able to otherwise perform repetitive use testing without additional loss of motion.  Unfortunately, the examiner did not provide any response with regard to functional loss or impact to allow for an analysis per 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Moreover, later that same month, the Veteran's physician completed VA Form 21-0960M-14, Back Conditions Disability Benefits Questionnaire (DBQ), which reflects flexion to 10 degrees, extension to 0 degrees, and bilateral lateral flexion and rotation to 5 degrees each respectively.  The examiner also checked the boxes indicating less movement than normal, weakened movement, pain on movement, disturbance of locomotion, and interference with sitting and standing.  

With regard to the Veteran's radiculopathy, the VA examiner characterized the Veteran's constant pain as mild, intermittent pain as none, paresthesias and/or dysesthesias as mild, and numbness as mild.  His radiculopathy was characterized as mild.  In contrast, the DBQ examiner characterized his constant pain as moderate, his intermittent pain as severe, his dull pain as moderate, his paresthesias and/or dysesthesias as mild, and his numbness as moderate.  

While the DBQ report was completed only a few weeks after the VA examination, there is clearly a stark difference in the objective findings.  Thus, unable to gauge the accuracy of the results from either examination, the Board finds that the Veteran should be afforded a VA orthopedic and neurological examination with a physician with appropriate expertise to assess the severity of his lumbar spine disability and associated radiculopathy.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter in compliance with all notice and assistance requirements set forth in the VCAA and its implementing regulations, to include advising the Veteran of the evidence necessary to substantiate his lumbar spine increased rating claim, as well as what evidence he is to provide, what evidence VA will attempt to obtain, and the evidence necessary to support a disability rating and effective date, in accordance with Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Schedule the Veteran for an orthopedic examination with a physician with appropriate expertise to assess the severity of his lumbar spine disability.  The virtual folder should be made available to the examiner for review in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  

The examination of the lumbar spine should include range of motion studies.  

The examiner should report whether there is any functional loss due to weakened movement, excess fatigability, incoordination, pain or flare-ups.  

Any such functional loss should be expressed in degrees of additional loss of motion.  The examiner should specifically state if ankylosis and muscle spasm are present.  

The examiner is advised that the Veteran is competent to report limitations during flare-ups.  

The examiner should report any specific information as to the frequency and duration of incapacitating episodes in the past 12 months.

The examiner should also describe all neurologic manifestations, to include, but not limited to bowel or bladder impairment.  

The examiner should also provide an opinion concerning how the lumbar spine disability affects his functioning.  The examiner should describe the types of limitations he would experience as a result of his lumbar spine disability.  

The examiner must provide reasons for the opinions.  If he or she is unable to provide an opinion without resort to speculation, it should be explained why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions.

3.  Schedule the Veteran for a VA neurological examination with a physician with appropriate expertise to assess the nature and etiology of his bilateral lower extremity radiculopathy associated with his lumbar spine disability.  The virtual folder should be made available to the examiner for review in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  

The examiner should identify all neurological findings in the lower extremities related to the service-connected lumbar spine disability, and fully describe the extent and severity of those symptoms.  The examiner should identify the specific nerve(s) involved, to include whether there is incomplete or complete paralysis, and offer an opinion as to the degree of impairment of the nerve (that is, whether it is mild, moderate, moderately severe, or severe in nature).  The examiner should also identify any muscular atrophy.

The examiner should also provide an opinion concerning the impact of his lower extremity radiculopathy on his functioning.  The examiner should describe the types of limitations he experiences as a result of his radiculopathy.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

4.  After completion of the above, review the expanded record and readjudicate the lumbar spine and bilateral radiculopathy issues.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


